DENY; and Opinion Filed July 14, 2017.




                                             S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-17-00812-CV

                        IN RE ENSERCA ENGINEERING, LLC, Relator

                   Original Proceeding from the 429th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 429-03624-2015

                                MEMORANDUM OPINION
                            Before Justices Lang, Lang-Miers, and Brown
                                   Opinion by Justice Lang-Miers
        Before the Court is relator’s July 14, 2017 petition for writ of mandamus in which relator

complains of the trial court’s denial of counsel’s motion to withdraw as counsel. To be entitled

to mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has

not shown it is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

170812F.P05